Opinion by
Handley, P. J.
William Prosser was duly elected Supervisor of Lackawanna Township in the spring of 1879.
On the 24th of March, 1879, Peter Mullin, the defeated candidate, presented his petition to the court, alleging a vacancy in said office,Prosser not being a qualified elector of said township. Depositions were taken in this proceeding, and they show that Prosser presented his bond to the auditors, but they alleged that it was not their duty to approve the bond; that he is a citizen of the United States; was naturalized at Pottsville.
The township election returns for 1879 show that Prosser received 244 votes. Mullen, the person appointed, received only 173. It is useless to say much mere about this question, except to add, that by the returns of the election officers, a certain person received a majority of the votes for a township office; that is legal and prima facia evidence of his title to such office: Com. ex. rel. Ross vs. Baxter, 11 Casey, 263.
Whether Prosser is eligible t<$ the office, must be ascertained by writ of quo warranto, after he assumes the duties of the same and qualifies.
Rule absolute and appointment on the 24th of March, 1879, revoked.
Edwards, for rule.